Citation Nr: 1543097	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  15-24 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tongue, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the tissues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his squamous cell carcinoma of the right tongue is due to his in-service herbicide exposure.  

First, the Veteran's personnel records reveal that he served in the Republic of Vietnam from November 1966 to November 1967.  Therefore, in-service herbicide exposure is conceded.  

The Board notes that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Under 38 C.F.R. § 3.309(e), Note (1), the term "soft tissue sarcoma" is defined as: Adult fibrosarcoma, dermatofibrosarcoma protuberans, Malignant fibrous histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), Proliferating (systemic) angioendotheliomatosis, Malignant glomus tumor, Malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), Malignant giant cell tumor of tendon sheath, Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, Malignant mesenchymoma, Malignant granular cell tumor, Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell sarcoma of tendons and aponeuroses, Extraskeletal Ewing's sarcoma, Congenital and infantile fibrosarcoma, and Malignant ganglioneuroma.

The Veteran was afforded a VA examination in October 2012.  The examiner explained that squamous cell carcinoma is not a presumptive diagnosis related to exposure to Agent Orange or other herbicides during military service.  The examiner noted that squamous cell carcinoma is not a soft tissue sarcoma.  The examiner explained that the Veteran did not have a history or current diagnosis of soft tissue sarcoma of the tongue.  

The Board acknowledges the November 2011 private opinion from Dr. Syed which stated that the Veteran had "been diagnosed with cancer of the head and neck; a soft tissue carcinoma".  However, as neither squamous cell carcinoma of the right tongue nor soft tissue carcinoma are listed under Note 1, and the medical evidence of record does not show the Veteran has a soft tissue sarcoma, the presumption of service connection is not applicable in this case.  

Nonetheless, the Veteran can still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board again notes that the October 2012 VA examination found that the Veteran did not have a soft tissue sarcoma and was therefore not entitled to the presumption of service connection.  However, the October 2012 VA examiner failed to provide an opinion concerning direct service connection.  Therefore, a remand is necessary to obtain an addendum opinion.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the October 2012 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's squamous cell carcinoma of the right tongue is in any way directly related to his active military service, to include herbicide exposure?

The examiner is requested to provide a thorough rationale for any opinion provided.  The Board advises that an opinion that relies on squamous cell carcinoma of the right tongue not being a diagnosis subject to presumptive service connection is not adequate.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




